Citation Nr: 0504180	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of the 
removal of a tumor of the right ankle.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus type II.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The appellant had active military service from September 1965 
to September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  In that rating action, the RO 
denied the appellant's claim for service connection for 
residuals of the removal of a tumor of the right ankle.  The 
RO also granted the appellant's claim for service connection 
for diabetes mellitus type II and assigned a 20 percent 
rating disability, effective from March 5, 2001.  

The Board notes that in the appellant's Notice of 
Disagreement (NOD), dated in May 2002, the appellant raised 
the issues of entitlement to service connection for 
neuropathy and entitlement to service connection for 
hypertension, both as secondary to the service-connected 
diabetes mellitus type II.  These issues have not been 
developed for appellate consideration and are referred to the 
RO for appropriate action.

The issue of entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus type II will be discussed 
in the remand portion of this decision; the issue is remanded 
to the RO via the Appeals Management Center in Washington 
D.C. 


FINDING OF FACT

The appellant does not have any residuals of the removal of a 
tumor of the right ankle that are attributable to military 
service.  




CONCLUSION OF LAW

Residuals of the removal of a tumor of the right ankle were 
not incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In November 1999, the appellant filed a claim for entitlement 
to service connection for residuals of the removal of a tumor 
of the right ankle.  By a March 2000 rating action, the RO 
denied the aforementioned claim on the basis that the claim 
was not well grounded.  However, the VCAA subsequently 
eliminated the requirements that a claim be well grounded.  
Thus, the RO reconsidered the appellant's claim on a de novo 
basis and by a February 2002 rating action, the RO denied the 
appellant's claim for service connection for residuals of the 
removal of a tumor of the right ankle.     

In this case, with respect to VA's duty to notify, the RO 
sent the appellant a letter in April 2001, prior to the 
February 2002 rating decision with regard to the issue on 
appeal, in which the appellant was notified of the types of 
evidence he needed to submit, and the development the VA 
would undertake.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was told what information and evidence was 
needed to substantiate a claim for service connection.  The 
letter specifically informed the appellant what was needed 
from him and what VA would obtain on his behalf.  For 
example, the letter told him that VA would help obtain 
medical records, employment records, or records from other 
Federal agencies.  The appellant was informed that he was 
responsible for providing sufficient information to VA so 
records could be requested.  In addition, the Board observes 
that the February 2003 Statement of the Case (SOC) provided 
the appellant with the text of the relevant portions of the 
VCAA, as well as the implementing regulations.  The Board 
further notes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claim.  The appellant has also 
been notified of the applicable laws and regulations 
pertinent to his service connection claim.  Moreover, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claim.  Thus, VA's 
duty to notify has been fulfilled.        

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
although the appellant was not examined for the purpose of 
addressing his claim of service connection for residuals of 
the removal of a tumor of the right ankle, none was required.  
The Board notes that a medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains: (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. § 
3.159(c)(4).

In the instant case, private medical records show that in 
November 1969, the appellant had a tumor removed from his 
right ankle.  At that time, a biopsy of the tumor of the 
right ankle revealed the presence of a right ankle chondroma.  
However, there is no medical evidence of record showing that 
he had a right ankle tumor during his period of active 
military service.  The appellant has provided his theories as 
to how his right ankle tumor began, but there is no 
indication, except by way of unsupported allegation, that any 
current residuals of the removal of a tumor of the right 
ankle, may be related to the appellant's active military 
service, including any in-service event.  The Board further 
observes that in this case, there is no outstanding evidence 
to be obtained, either by VA or the appellant.  The RO has 
obtained all relevant VA and private medical records 
identified by the appellant.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).     

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).      

In the instant case, the appellant contends that during basic 
training at Fort Gordon in Georgia, he was given boots which 
caused his right ankle to swell.  The appellant states that 
he also developed "flu-like" symptoms.  According to the 
appellant, he was subsequently sent to the hospital where he 
was told to wear "low quarter" boots.  The appellant 
maintains that after his discharge, he continued to 
experience swelling in his right ankle.  He notes that in 
November 1969, he was diagnosed with a right ankle tumor and 
underwent surgery to have the right ankle tumor excised.  
According to the appellant, after his surgery, he had limited 
use of his right ankle.  Thus, the appellant contends that 
his tumor of the right ankle, and any residuals of the 
removal of a tumor of the right ankle, were caused by his in-
service right ankle injury.  In this regard, lay statements 
are considered to be competent evidence when describing 
symptoms of a disease of disability or an event.  However, 
when the determinative issues involve a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Because he is not a physician, the 
appellant is not competent to make a determination that any 
current residuals of the removal of a tumor of the right 
ankle are the result of an in-service injury close to four 
decades ago.  Id.; Grottveit v. Brown, 5 Vet.  App. 91, 93 
(1993).     

The appellant's service medical records are negative for any 
complaints or findings of a right ankle disability, to 
include a right ankle tumor.  The records show that in 
September 1967, the appellant underwent a separation 
examination.  At that time, in response to the question as to 
whether the appellant had ever had or if he currently had 
swollen or painful joints, or tumor, growth, cyst, or cancer, 
the appellant responded "no."  In addition, the appellant's 
lower extremities were clinically evaluated as "normal."  

Private medical records show that in November 1969, the 
appellant was hospitalized and his admitting diagnosis was 
tumor of the right ankle.  It was reported that approximately 
four to five months previously, the appellant noticed 
swelling of his right ankle and subsequent x-rays revealed a 
tumor.  While the appellant was hospitalized, the tumor of 
the right ankle was excised.  A biopsy completed on the right 
ankle tumor provided a diagnosis of chondroma, para-articular 
(ankle joint).  

VA Medical Center (VAMC) outpatient treatment records, from 
October 1995 to August 2001, November 2001 to May 2002, and 
from November 2002 to November 2003, are negative for any 
complaints or findings of a right ankle disability, to 
include residuals of the removal of a tumor of the right 
ankle.

In this case, it is not the appellant's contention that he 
developed a right ankle tumor during service, but rather, 
that he injured his right ankle during basic training and 
developed right ankle swelling, which continued after his 
discharge, and that his in-service right ankle injury caused 
him to later develop a right ankle tumor, which was excised 
in November 1969.  In this regard, the appellant's service 
medical records are negative for any complaints or findings 
of a right ankle disability.  Additionally, there is no 
credible and probative medical evidence of record which links 
the appellant's right ankle tumor, and any residuals of the 
removal of a tumor of the right ankle, to his period of 
active military service.  Most importantly, there is no 
specific medical evidence of record showing that the 
appellant currently experiences residuals of the removal of a 
tumor of the right ankle.  As previously stated, direct 
service connection requires a finding that there is a current 
disability that has a relationship to injury or disease 
during service.  Rabideau, 2 Vet. App. at 141, 143.  In this 
regard, the Board notes that there is no medical evidence of 
record showing a current medical diagnosis of residuals of 
the removal of a tumor of the right ankle.  Therefore, as 
there is no evidence of a right ankle tumor in service, no 
credible and probative medical evidence of record which links 
the appellant's right ankle tumor, and no objective medical 
evidence of any residuals of the removal of a tumor of the 
right ankle, to his period of active military service, 
service connection for residuals of the removal of a tumor of 
the right ankle is not warranted.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).      

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 7 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for residuals of the 
removal of a tumor of the right ankle is denied.  


REMAND

In this case, the appellant contends that the disability 
evaluation assigned for his diabetes mellitus type II does 
not accurately reflect the severity of that disability.  A 
review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
appellant's claim at this time.

The RO has evaluated the appellant's diabetes mellitus type 
II as 20 percent disabling under the provisions of 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2004).  Under this section, a 
20 percent evaluation is assigned for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is warranted for the requirement of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A total 
evaluation of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.     

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Note (1) (2004).

Outpatient treatment records from the Louis Stokes VAMC, from 
October 1995 to August 2001, and from November 2001 to May 
2002, show that in August 1999, the appellant was treated for 
routine diabetic foot care.  At that time, he was diagnosed 
with peripheral neuropathy due to diabetes.  The records also 
reflect that in September 1999, it was noted that the 
appellant was instructed on the principles of a diabetic diet 
and the importance of managing his diabetes through diet and 
exercise.  According to the records, the appellant was 
informed that he should eat three well-balanced meals and cut 
back on intakes of meat.  It was also suggested that the 
appellant start exercising and to keep food dairy.  The 
remaining records show intermittent treatment for the 
appellant's diabetes.  

Louis Stokes VAMC outpatient treatment records, from November 
2002 to November 2003, show that in July 2003, the appellant 
was seen for his diabetes.  At that time, the assessment was 
diabetes mellitus type II, with polyneuropathy.  It was noted 
that the appellant's diabetes required insulin, a restricted 
diet, and regulation of his activities as the appellant had 
difficulty/weakness in his legs which made standing from a 
chair, climbing steps, and getting up from off the floor 
difficult.  

A statement from R. I.-B., M.D., Professor & Chief of 
Clinical and Molecular Endocrinology, ACCORD Trial, Principal 
Investigator, Louis Stokes VAMC, dated in February 2003, 
reflects that at that time, Dr. I.-B. stated that the 
appellant had been a participant of the ACCORD diabetes study 
at the Louis Stokes VA Hospital since May 2001.  According to 
Dr. I.-B., the appellant had been on insulin since September 
2001 to lower his blood sugars, and extensive time had been 
spent discussing with the appellant diet and exercise as part 
of the study.  Dr. I.-B. indicated that the appellant had 
problems with bilateral leg weakness and was referred to 
neurology where they had diagnosed him with diabetes 
polyneuropathy and advised a weight loss and exercise 
program, including a physical therapy consult.  Dr. I.-B. 
further reported that the appellant attended a weight loss 
clinic at the VA.  

In a second statement from Dr. I.-B., dated in July 2004, Dr. 
I.-B. stated that the appellant had been diagnosed with 
diabetes in 1997 and was in his third year of participation 
in the ACCORD clinical trial.  According to Dr. I.-B., the 
ACCORD clinical trial was a National Institutes of Health 
(NIH) funded intensive multi-year study of cardiovascular 
risk in people that had type II diabetes mellitus.  Dr. I.-B. 
indicated that the appellant was in the intensive arm of the 
study and, as such, his treatment was aimed at normalization 
of his blood sugar, which required multiple daily injections 
of insulin, multiple oral agents, and restricted diet aimed 
at weight reduction.  Dr. I.-B. further noted that due to the 
intensive nature of the treatment regime, the appellant was 
evaluated by the clinic staff on a monthly basis.  According 
to Dr. I.-B., the appellant's medical condition and loss of 
strength required a regulation of activities.  Dr. I.-B. 
reported that following a recent procedure, the appellant was 
hospitalized due to complications exacerbated by his diabetic 
condition.  

In light of the above, the Board finds that the VAMC 
outpatient treatment records and statements from Dr. I.-B. 
create a question as to the appellant's disability picture, 
and do not include the clinical findings necessary to 
evaluate the appellant's diabetes mellitus type II under the 
Schedule for Rating Disabilities.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  In this regard, while the evidence of 
record shows that the appellant's service-connected diabetes 
mellitus type II requires insulin and a restricted diet, it 
is unclear as to whether the appellant's diabetes alone 
requires "regulations of activities," as defined in 
Diagnostic Code 7913 as "avoidance of strenuous occupational 
and recreational activities."  The Board observes that the 
appellant has been diagnosed with diabetes polyneuropathy and 
a variety of nonservice-connected physical disorders.  
Although in the July 2004 medical statement from Dr. I.-B., 
Dr. I.-B. reported that the appellant's diabetes required a 
regulation of activities, the Board notes that upon a review 
of the VAMC outpatient treatment records, it appears that the 
appellant's regulation of activities is due to the weakness 
in his legs, which is due to his nonservice-connected 
polyneuropathy.  In short, the Board cannot render an 
informed decision concerning the level of disability caused 
by the appellant's service-connected diabetes mellitus type 
II in the absence of specific medical information regarding 
coexisting disabilities.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  As such, the Board finds 
that the appellant should be afforded a VA examination in 
order to better delineate the appellant's various disorders, 
assess the severity, symptomatology, and manifestations of 
the appellant's service-connected diabetes mellitus, 
including any complications.  See 38 U.S.C.A. § 5103A(d)(1) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).

The Board also notes that, as previously stated, in the July 
2004 statement from Dr. I.-B., Dr. I.-B. reported that 
following a recent procedure, the appellant was hospitalized 
due to complications exacerbated by his diabetic condition.  
In this regard, in July 2004, the appellant submitted 
directly to the Board discharge instructions from the Louis 
Stokes VAMC which reflect that he hospitalized on May 27, 
2004, and was discharged on May 29, 2004.  According to the 
discharge instructions, the appellant was diagnosed with 
bacteremia associated with tooth extraction.  However, 
although the discharge instructions have been submitted, the 
Board notes that the evidence of record is negative for the 
actual hospitalization summary report.  In addition, the 
Board further observes that in the appellant's May 2002 NOD, 
the appellant stated that he had been hospitalized on May 20, 
2002, due to a diabetic reaction.  However, the appellant did 
not specify exactly where he was hospitalized.  Although the 
evidence of record includes outpatient treatment records from 
the Louis Stokes VAMC dated in May 2002, the records are 
negative for any inpatient hospital summary reports.  
Inasmuch as the VA is on notice of the potential existence of 
additional VA records, these records should be obtained prior 
to any further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documenting information 
that the medical records cannot be obtained, further 
development in this regard is warranted.

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his service-
connected diabetes mellitus type II in 
recent years, to specifically include the 
name and address of the medical facility 
where he was hospitalized in May 2002.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include the hospital summary report from 
the appellant's May 2004 hospitalization 
at the Louis Stokes VAMC.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claims.  
The appellant and his representative must 
then be given an opportunity to respond.      

2.  After any additional evidence has 
been obtained and added to the record, 
the RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a VA examination 
by a physician with the appropriate 
expertise to determine the current nature 
and severity of all manifestations of the 
appellant's service-connected diabetes 
mellitus type II.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the outpatient treatment records 
from the Louis Stokes VAMC, from October 
1995 to August 2001, November 2001 to May 
2002, and from November 2002 to November 
2003.  The records reflect that in August 
1999, the appellant was diagnosed with 
peripheral neuropathy due to diabetes.  
The records also show that in July 2003, 
it was noted that the appellant's 
diabetes required insulin, a restricted 
diet, and regulation of his activities as 
the appellant had difficulty/weakness in 
his legs which made standing from a 
chair, climbing steps, and getting up 
from off the floor difficult.  The 
examiner is also requested to review the 
statements from Dr. I-B., dated in 
February 2003 and July 2004.  

All necessary special studies or tests 
are to be accomplished.  The examiner 
must report pertinent medical complaints, 
symptoms, and clinical findings.  In this 
regard, the examiner must comment on 
whether the appellant's diabetes mellitus 
is controlled, and include a discussion 
as to the methods used to achieve 
control, specifically stating whether the 
appellant is on a restricted diet, 
whether a hypoglycemic agent is required, 
and, whether the appellant requires 
insulin, and if so, how frequently.  The 
examiner must also specifically comment 
upon whether the appellant's service-
connected diabetes mellitus type II 
requires regulation of activities.  The 
examiner must report episodes of 
ketoacidosis or hypoglycemic reactions 
and if such episodes require 
hospitalizations, and if so, how many per 
year.  The examiner is further requested 
to report whether such episodes require 
visits to a diabetic care provider, and 
if so, how many times per month.  The 
examiner must also comment upon 
complications due to the appellant's 
service-connected diabetes mellitus type 
II and the severity of each.  In 
addition, the examiner must indicate 
whether the appellant's diabetes has 
resulted in progressive loss of weight 
and strength.  The report prepared should 
be typed.   

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should then review and re-
adjudicate the issue on appeal.  If any 
such action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


